t c summary opinion united_states tax_court scott a kamieneski and eresia kamieneski petitioners v commissioner of internal revenue respondent docket no 19621-12s filed date scott a kamieneski and eresia kamieneski pro sese patrick f gallagher for respondent summary opinion panuthos chief special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure respondent determined a deficiency of dollar_figure in scott a kamieneski petitioner and eresia kamieneski’s federal_income_tax the issue for decision is whether dollar_figure petitioner received in is capital_gain or ordinary_income background some of the facts have been stipulated and we incorporate the stipulation of facts by this reference at the time the petition was filed petitioners resided in massachusetts petitioner has many years of experience in sales and sales management in he began working for symcon global technologies sgt as the vice president of sales petitioner worked for sgt until he was laid off on date petitioner was unemployed for 4½ months during which he pursued employment opportunities with technology companies and engaged in business activities using his experience in technology in date he began working for oracle corp shortly after leaving sgt’s employment petitioner met with sgt’s chief_executive_officer to explore a possible business arrangement with sgt sgt indicated that it was in need of and petitioner offered to develop an improved client engagement methodology client methodology over the next few months petitioner developed certain business model and practice innovations in the form of a client methodology this client methodology was designed to assist small to medium-sized businesses to implement excellence by taking a comprehensive strategic approach to the life cycle of a business or product this methodology was called labs for learn analyze assess and adapt build and scale upon completion of the client methodology petitioner and sgt entered into an agreement which provided in part for the following whereas kamieneski has created enterprise value for sgt in the form of goodwill and certain business model and business practice innovations for example the labs client engagement methodology and whereas kamieneski and sgt have determined it is in their respective best interests to establish a single dollar value for these sgt assets provided by kamieneski now therefore for and in consideration of the mutual promises and agreements contained herein and in consideration of the payments to kamieneski as provided in this agreement the sufficiency of which is hereby acknowledged sgt and kamieneski hereby agree to the following consideration a sgt agrees to pay kamieneski the sum of dollar_figure in six equal installments of dollar_figure to be paid on or before the last day of october november december january february and march b kamieneski agrees to accept the consideration described in this paragraph no as full complete and adequate_consideration for kamieneski’s provision to sgt of the aforementioned goodwill and business model innovations release and indemnification sgt and kamieneski release indemnify and forever discharge the other from any and all claims pertaining to the aforementioned goodwill and business model innovations petitioner drafted the one-page agreement petitioner did not apply for nor obtain a copyright or patent for the client methodology petitioner received dollar_figure in pursuant to the agreement with sgt petitioners timely filed their federal_income_tax return but did not report receipt of the dollar_figure in installment payments respondent selected petitioners’ return for examination after receipt of the notice of examination petitioners submitted an amended_return reporting dollar_figure on schedule c profit or loss from business as gross_receipts and then claimed cost_of_goods_sold of dollar_figure respondent did not accept petitioners’ amended_return instead respondent issued petitioners a notice_of_deficiency determining that petitioners failed to report receipt of dollar_figure characterizing it as nonemployee compensation taxable as ordinary_income petitioners do not contest receipt of the dollar_figure but assert that it was capital_gain and not ordinary_income discussion the commissioner’s determination set forth in a notice_of_deficiency is presumed correct and a taxpayer generally bears the burden of proving otherwise rule a 290_us_111 pursuant to sec_7491 the burden_of_proof may shift to the commissioner if the taxpayer produces credible_evidence with respect to any relevant factual issue and meets other requirements petitioners did not allege that sec_7491 applies see sec_7491 and b therefore petitioners bear the burden_of_proof see rule a sec_61 provides in part that gross_income means all income from whatever source derived including but not limited to compensation_for services and gains derived from dealings in property and royalties sec_64 provides in part that the term ordinary_income includes any gain from the sale_or_exchange of property that is not a capital_asset capital_gain will result from gain on the sale_or_exchange of a capital_asset see sec_1222 for a transaction to receive capital_gains treatment the property which is transferred must be sold or exchanged 111_tc_256 aff’d 196_f3d_866 7th cir it is frequently necessary to determine whether a variety of conditions included in an agreement between the transferor and the transferee transforms a purported sale into a license thus requiring the gains from the transaction to be taxed as ordinary_income tomerlin trust v commissioner 87_tc_876 when an agreement is interpreted as reserving significant powers rights or continuing interests to the transferor then it has been held that such reservations preclude a finding of a sale id in order for the transfer of the client methodology to be deemed a sale for tax purposes petitioner must establish that he surrendered all substantial rights of value in the client methodology otherwise the transfer is deemed to be a license 70_tc_492 in order to ascertain whether petitioner and sgt intended that there be a transfer to sgt of all substantial rights of value in the client methodology we look first to the terms of the agreement we are mindful that the terminology used in the agreement may be of significance however the label or name the agreement bears is not determinative nor is the form thereof conclusive tomerlin trust v commissioner t c pincite 57_tc_205 aff’d 467_f2d_483 6th cir 10_tc_974 aff’177_f2d_200 6th cir the agreement itself does not contain terms that would suggest exclusivity in the transfer to sgt upon execution of the agreement petitioner asserts however that when he entered into the agreement with sgt he intended to give up all rights in the client methodology petitioner explains that he and sgt agreed that sgt was paying for more than just the client methodology sgt was paying for goodwill petitioner asserts that this provision of goodwill was his agreement to give up all rights in the client methodology and that all rights in the client methodology thereafter belonged to sgt upon examining the terms of the agreement we conclude the parties did not intend that petitioner transfer to sgt all substantial rights of value in the client methodology we base our conclusion on the fact that the agreement contains no terms preventing petitioner from disclosing the client methodology to other goodwill is defined as the favor or prestige that a business has acquired beyond the mere value of what it sells or the value of projected_earnings increases of a business especially as part of its purchase_price merriam-webster’s collegiate dictionary 10th ed petitioner does not claim that he had developed personal or commercial goodwill as that term is defined persons or entities although petitioner claims that he developed the client methodology and gave up all rights to that methodology to sgt the contract he entered into with sgt does not confer to sgt exclusivity in the client methodology although petitioner asserts that goodwill conferred exclusive rights we do not accept that petitioner a seasoned professional actually believed that the provision of goodwill granted sgt exclusivity in the client methodology most importantly if sgt had sought exclusive rights in the client methodology it is unlikely that it would have used ambiguous terms to obtain those rights given the nature and terms of the agreement we conclude that petitioner did not grant sgt exclusivity in the client methodology therefore petitioner’s provision of the client methodology to sgt did not amount to a sale and the remuneration petitioner received for the provision of the client methodology to sgt is considered ordinary_income the terms of the agreement seem to indicate that petitioner was contracted by sgt to develop a methodology for sgt thereby taking on a more fees for services likeness if petitioner created the client methodology for sgt and never owned it he could not have sold it to sgt see generally 35_tc_183 we have considered all of the parties’ arguments and to the extent not addressed herein we conclude that they are moot irrelevant or without merit to reflect the foregoing decision will be entered for respondent
